Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a planting device having the combination, such as “the nutrient solution inflow area and the nutrient solution outflow area are located on a same side of the planting tray; the first sidewall of the same side of the planting tray serves as a sidewall of the nutrient solution inflow and outflow area; the nutrient solution inflow area and the nutrient solution outflow area are separated by a partition member connected to the sidewall of the nutrient solution inflow and outflow area; a nutrient solution inlet is provided on a top of the planting tray at the nutrient solution inflow and outflow area, and a nutrient solution outlet is provided on the first bottom plate of the planting tray at the nutrient solution outflow area; a middle partition plate is provided inside the planting tray; the middle partition plate is connected to the partition member, and the middle partition plate extends along a direction perpendicular to the sidewall of the nutrient solution inflow and outflow area within the planting area; and a gap is provided between the 
 Twito (US 2020/0359568), Krakover (US 2019/0335691) and Fox et al. (US 2017/172084) disclose a similar planting device as the claimed invention.  However, the prior arts lack the teaching of a planting device as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.